Citation Nr: 0403308	
Decision Date: 02/05/04    Archive Date: 02/11/04

DOCKET NO.  03-06 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to waiver of recovery of a loan guaranty 
indebtedness in the amount of $18,753.03.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Coppola




INTRODUCTION

The evidence indicates that the veteran served on active duty 
from February 1966 to February 1969.  This matter is before 
the Board of Veterans' Appeals (Board) on appeal from a 
November 2002 decision by the Committee on Waivers and 
Compromises at the Regional Office (RO), Department of 
Veterans Affairs (VA) in Houston, Texas.  


REMAND

In his January 2003 substantive appeal, the veteran checked 
boxes indicating that he wanted a personal hearing at the RO 
before a Member of the Board and that he did not want a 
personal hearing at the RO before a Member of the Board.  In 
a January 2004 memo, the veteran representative clarified 
that the veteran requested a video conference hearing. 

Accordingly, the case is remanded to the RO for the 
following:

The RO should schedule the veteran for a 
video conference hearing.  


Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

